SUPREME COURT OF ARIZONA
                                En Banc

In re the Matter of:              )      Arizona Supreme Court
                                  )      No. CV-04-0303-PR
STATE OF ARIZONA, ex rel.,        )
DEPARTMENT OF ECONOMIC SECURITY   )      Court of Appeals
(Linda Dann),                     )      Division One
                                  )      No. 1 CA-CV 03-0036
             Petitioner-Appellee, )
                                  )      Maricopa County
                 v.               )      Superior Court
                                  )      No. DR139604
JACK HAYDEN,                      )
                                  )      O P I N I O N
            Respondent-Appellant. )
                                  )
__________________________________)

        Appeal from the Superior Court in Maricopa County
         The Honorable Raymond P. Lee, Judge Pro Tempore

                        REVERSED AND REMANDED


          Opinion of the Court of Appeals, Division One
                   208 Ariz. 164, 91 P.3d 1007

                               VACATED


TERRY GODDARD, ATTORNEY GENERAL                                Phoenix
     By   Kathryn Harris Kupiszewski,
          Assistant Attorney General
Attorneys for the State of Arizona

LAW OFFICES OF JEFF C. JACKSON                                 Phoenix
     By   Jeff C. Jackson

And

BURCH & CRACCHIOLO, P.A.                                       Phoenix
     By   Daryl Manhart
Attorneys for Jack Hayden
LAW OFFICES OF PAUL G. ULRICH, P.C.                                                Phoenix
     By   Paul G. Ulrich

And

LAW OFFICES OF MELINDA K. CEKANDER                                             Flagstaff
     By   Melinda K. Cekander
Attorneys for Amicus Curiae James Michael Pacheco

LAW OFFICES OF BILL SPENCE, LTD.                        Chandler
     By   Brian K. Stanley
Attorneys for Amici Curiae Kevin Le Clair and Tony Russell
_______________________________________________________________

H U R W I T Z, Justice

¶1           Arizona   law       provides           that   each   installment      under     a

child support order becomes “enforceable as a final judgment by

operation     of    law”    when       it   comes          due.     Ariz.     Rev.    Stat.

(“A.R.S.”) § 25-503(H) (Supp. 2004).                       Either the party entitled

to receive the installment or the Arizona Department of Economic

Security    (“ADES”)       may    file      a       request   for    a    formal     written

judgment for support arrearages no later than three years after

the emancipation of all of the children who were the subject of

a child support order.            A.R.S. § 25-503(I).               Once obtained, such

a written judgment is “exempt from renewal and . . . enforceable

until paid in full.”             Id.     If no written judgment for support

arrearages     is    timely      requested,            however,     “an     unpaid    child

support judgment that became a judgment by operation of law

expires” at the end of that three-year period.                              A.R.S. § 25-

503(H).




                                                2
¶2         Arizona law also assigns to the State the right to the

support   of   a   child    and   spouse     who    receive   assistance     under

certain federal welfare programs.             A.R.S. § 46-407 (2005).         The

legislature has provided ADES with a variety of administrative

remedies to collect child support arrearages.                 See, e.g., A.R.S.

§ 25-505.01(B) (Supp. 2004) (income withholding order); A.R.S. §

25-516 (2000) (lien on property of obligor); A.R.S. § 25-521

(2000) (levy on obligor’s rights to property).

¶3         The question in this case is whether ADES may pursue

administrative measures to collect unpaid child support despite

having failed timely to request a formal written judgment of

arrearages.

                                        I.

¶4         In 1977, Linda Dann gave birth to a baby girl.                      In

1980,   Dann   filed    a   petition    in   superior      court   to   establish

paternity and to require the child’s father, petitioner Jack

Hayden, to pay child support.           Hayden admitted paternity and the

superior court ultimately ordered him to pay $150 per month in

child support.      Hayden’s child support obligations were assigned

to the State after Dann and the child received Aid to Families

with    Dependent      Children,      and    ADES     subsequently      initiated

administrative measures to collect arrearages.

¶5         The     child    reached    the    age     of   majority     in   1995.

Neither Dann nor ADES requested a formal written judgment for


                                        3
the outstanding support obligations within three years of the

child’s emancipation.             In 2002, Hayden filed a petition seeking

to terminate ADES’s administrative collection efforts, alleging

that    his   obligation         to   pay   child       support       had   expired   under

A.R.S. § 25-503(H).1

¶6            The superior court rejected Hayden’s claim and entered

judgment      in    favor   of    ADES.       The       court    of    appeals   affirmed.

State ex rel. Dep’t of Econ. Sec. v. Hayden, 208 Ariz. 164, 168

¶ 17, 91 P.3d 1007, 1011 (App. 2004).                             We granted Hayden’s

petition for review because the issue is one of first impression

and statewide importance.              This Court has jurisdiction pursuant

to A.R.S. § 12-120.24 (2003) and Article 6, Section 5(3) of the

Arizona Constitution.

                                                  II.

¶7            The     issue      in    this       case      is        one   of   statutory

construction:         whether A.R.S. § 25-503(H) prohibits ADES from

collecting the child support arrearages through administrative

measures.          We review questions of statutory interpretation de

novo.    City of Tucson v. Clear Channel Outdoor, Inc., 209 Ariz.
544, 547 ¶ 8, 105 P.3d 1163, 1166 (2005).                         When interpreting a

statute, our aim is “to fulfill the intent of the legislature

1
     The relevant provision at that time was A.R.S. § 25-503(I),
which has since been re-designated, without substantive change,
as § 25-503(H).    Similarly, former § 25-503(J) has now been
renumbered as § 25-503(I).   We refer to the current version of
the statute in this opinion.

                                              4
that wrote it.”        Bilke v. State, 206 Ariz. 462, 464 ¶ 11, 80
P.3d 269, 271 (2003).         To determine that intent, we look first

to the language of the statute.                   Id.     We interpret statutory

language to give effect to each word of the statute, such that

“no   clause,     sentence   or   word    is      rendered    superfluous,     void,

contradictory or insignificant.”             Id.        Statutes that are in pari

materia – relating to the same matter – are construed together

as though they constituted one law.                      Pima County by City of

Tucson v. Maya Constr. Co., 158 Ariz. 151, 155, 761 P.2d 1055,

1059 (1988).        In seeking to discern legislative intent, “we

construe    the    statute   as   a    whole,      and    consider    its   context,

language,    subject    matter,       historical        background,   effects    and

consequences, and its spirit and purpose.”                    People’s Choice TV

Corp. v. City of Tucson, 202 Ariz. 401, 403 ¶ 7, 46 P.3d 412,

414 (2002).

                                             A.

¶8          In relevant part, A.R.S. § 25-503(H) provides:

      The right of a parent entitled to receive support or
      the department to receive child support payments as
      provided in the court order vests as each installment
      falls due.   Each vested child support installment is
      enforceable as a final judgment by operation of law.
      Unless it is reduced to a written money judgment, an
      unpaid child support judgment that became a judgment
      by operation of law expires three years after the
      emancipation of the last remaining unemancipated child
      who was included in the court order.




                                         5
¶9            The question is whether the expiration of judgments

under      subsection      (H)        functions     to    cancel        outstanding      child

support     arrearages.               Hayden    argues        that   because      each   child

support installment becomes a final judgment by operation of law

as    it   falls    due,        the    expiration        of    the     judgment    therefore

eliminates the debt itself.                    The State counters that the vested

right to receive payment does not become a final judgment but

instead merely “is enforceable as a final judgment by operation

of law.”          Therefore, the State contends, the expiration of a

judgment that arises by operation of law does not cause the

underlying debt to expire.                Because the debt survives, the State

argues,     it     may     be    collected        through       statutory      non-judicial

remedies even after the expiration of the judgment.

¶10           A    commonsense          reading     of        A.R.S.    §   25-503(H)     and

related statutory provisions supports Hayden’s interpretation.

The   statutes      provide       a     comprehensive          scheme    facilitating     the

collection of child support installments over the life span of a

child support court order.                     By regulating the effect of the

support      order,      the     statutes        also     necessarily        regulate     the

underlying obligation.                 See Lamb v. Superior Court, 127 Ariz.
400, 402, 621 P.2d 906, 908 (1980) (“Since the duty to pay

support     does     not    exist       unless      a    judgment,       decree    or    order

creates it, it follows that no duty exists if a valid order

terminates the obligation.”).                   To be sure, § 25-503(H) does not


                                                6
state in so many words that child support installments “become”

judgments when they fall due.        But the intent of the statute is

clear:    each unpaid child support installment is enforceable as

if it were a final judgment and, unless timely reduced to a

written   money   judgment,   this        temporary   “operation   of   law”

judgment “expires.”     Because the child support obligation is

statutorily transformed into a temporary judgment, it logically

follows that when the judgment expires, so does the obligation.

And, once the obligation has expired, it necessarily follows

that administrative collection efforts by ADES, as assignee of

the obligee’s rights, must also be unavailing.2

                                     B.

¶11        The argument that the legislature intended for ADES to

be cut off from both judicial and administrative remedies when

2
     The   State    emphasizes  that   the  statutes    providing
administrative remedies to collect child support arrearages do
not expressly require the existence of a written money judgment.
See, e.g., A.R.S. § 25-505.01 (providing for income withholding
orders for child support arrearages that equal or exceed two
months’ worth of current support obligation); A.R.S. § 25-516
(providing that child support arrearages equal to at least two
months’ child support constitute a lien by operation of law on
all property of obligor); A.R.S. § 25-521 (providing that the
department may issue a levy on all non-exempt property of
obligor to collect child support arrearages equal to twelve
months’ support). Additionally, A.R.S. § 25-501(E) (Supp. 2004)
states that “[r]emedies provided by this chapter are cumulative
and do not affect the availability of remedies under other law.”
But the State cannot dispute that these administrative remedies
depend on the existence of a child support arrearage.      If the
arrearage   has   expired   by  operation  of   law,   then   the
administrative remedies are simply inapplicable because there is
no outstanding debt upon which to collect.

                                     7
it fails timely to request a written judgment for child support

arrearages    finds   additional   support   in    the   broader   statutory

scheme.   Section 25-503(I) provides:

      The department (ADES) or its agent or a party entitled
      to receive support may file a request for judgment for
      support arrearages not later than three years after
      the emancipation of all of the children who were the
      subject of the court order.    . . .    Notwithstanding
      any other law, formal written judgments for support
      and for associated costs and attorney fees are exempt
      from renewal and are enforceable until paid in full.

The legislature thus provided that ADES would be bound by the

same time limits as a private party seeking a written money

judgment for child support arrearages.            Once a written judgment

for arrearages is timely obtained, it remains effective “until

paid in full.”     It would have been a largely meaningless gesture

for the legislature to enact this strict time limit on ADES’s

ability to obtain a written money judgment if lawmakers had

intended that the agency retain its administrative collection

remedies in perpetuity, with or without a written judgment.3

¶12          In   addition,   §    25-503(H)      describes    two    narrow

exceptions to the requirement that a party or ADES must timely



3
     The State argues that the expiration of the allotted time
to procure a written judgment is not meaningless because ADES
would be barred from two remedies that require a court order to
implement:   contempt and license suspension.   But there is no
evidence that the legislature intended to cut off ADES’s access
to only these two limited remedies for failing timely to request
a written judgment of arrearages.



                                     8
request      a    written       judgment    of       arrearages      to   prevent       support

judgments that arise by operation of law from expiring.

        A request does not need to be filed within three years
        if:   (1) The court later determines that the actions
        or conduct of an obligor impeded the establishment of
        a written money judgment . . . [or] (2) The court
        later finds that the obligor threatened, defrauded or
        wrongfully coerced the obligee into not filing a
        request to reduce any support arrearages to a written
        money judgment.

A.R.S. § 25-503(H).              Neither exception applies here.                   Yet, ADES,

in effect, argues for a third broad exception in all cases in

which       it   seeks     to    collect    upon          the    arrearage   by     means    of

administrative           remedies.        When       the    legislature      has    expressly

defined      the       narrow    exceptions          to    the    requirement      to    timely

request a written judgment for support arrearages, we cannot

read into the statute the kind of a broad – and unstated –

exception for which the State argues.                           See State v. Huskie, 202
Ariz. 283, 286 ¶ 10, 44 P.3d 161, 164 (App. 2002) (noting that

while “we must construe [child support] statutes liberally . . .

we    are    not       permitted    to    re-write         them”)    (internal      citations

omitted).

                                             C.

¶13              The     State     also    argues          that     A.R.S.    §     25-503(H)

functions merely as a statute of limitations, placing a time

limit on the availability of judicial remedies to collect unpaid

child support.            Under this view, the underlying debt remains and



                                                 9
may be pursued through non-judicial means.                But this argument is

undermined by the history of the statute.                 Before its amendment

in 1999, the subsection that is now § 25-503(H) read as follows:

      The right of a parent, guardian or custodian or the
      department to receive child support payments as
      provided in the court order vests as each installment
      falls due. This order is continuing from the date of
      entry and is not barred from enforcement except as
      provided in subsection J of this section. Each vested
      child support installment is enforceable as a final
      judgment by operation of law.

A.R.S. § 25-503(I) (Supp. 1998).              Before 1999, § 25-503(J) (now

A.R.S. § 25-503(I)) provided in turn that a party or ADES “may

file an action within three years after the emancipation of the

youngest of all of the children who were the subject of the

court     order.”        Taken   together,      these     previous     provisions

supported       the   interpretation    that    ADES    urges   of   the   current

statutory scheme:           the statute limited the time (within three

years of emancipation of the youngest child subject to the court

order) during which a party or ADES could “file an action” to

judicially collect on a child support arrearage, but stated that

the     child     support    order     was    otherwise    “not      barred   from

enforcement” and, therefore, could arguably be collected upon

through administrative remedies that did not require judicial

action.     See A.R.S. § 1-215(1) (“‘Action’ includes any matter or

proceeding in a court, civil or criminal.”).




                                         10
¶14           But while the State’s interpretation may be consistent

with the pre-1999 statutory language, it cannot be reconciled

with    the   statute’s         amended       language.         The     1999    amendments

deleted the sentence that read:                    “This [child support] order is

continuing     from       the     date   of    entry      and   is     not     barred     from

enforcement except as provided in subsection J of this section,”

and substituted instead the current language providing that “an

unpaid     child     support         judgment      that      became      a   judgment       by

operation     of    law    expires”      if    not    timely       reduced     to   a   money

judgment.      1999 Ariz. Sess. Laws, ch. 283, § 4.                            At the same

time, the legislature significantly amended A.R.S. § 25-503(I)

(then § 25-503(J)).             That subsection had previously established

a three-year post-emancipation time limit to “file an action”;

as amended, it now provides the same time limit for making “a

request for judgment for support arrearages.”                           1999 Ariz. Sess.

Laws, ch. 283, § 4.               This was, of course, the same time limit

imposed for the expiration of judgments mandated by the amended

§     25-503(H).          These      changes       altered      the     statute     from     a

traditional        statute      of   limitations       to    one      providing     for    the

termination of child support obligations not timely reduced to a

written judgment.

                                              D.

¶15           Other statutory history also supports the conclusion

that the legislature intended that the child support obligation


                                              11
expire in the absence of a timely request for a written judgment

for    arrearages.         The    fact    sheet      accompanying            the   bill       that

enacted    the    1999     amendments         described       as    a    purpose      of      the

amendments to “specif[y] that unpaid child support obligations

that by operation of law automatically become judgments will

expire    within      a    specified          period,       unless       a    court-ordered

judgment is obtained.”                Senate Fact Sheet for S.B. 1152, 44th

Leg., 1st Reg. Sess. (1999) (emphasis added).                            A description of

individual      provisions       of     the   bill    similarly          stated      that     the

amendment       language     “[s]pecifies            that    unpaid          child    support

obligations that automatically become judgments by operation of

law expire three years after emancipation of all the children

subject of the underlying support order, unless a court-ordered

judgment is obtained.”            Id. (emphasis added).                 The fact sheet is

thus    consistent        with    our    reading       of    the     statutory        scheme:

expiration      of   the    judgments         that   arise     by       operation        of   law

serves    to    terminate        the    underlying      obligation           to    pay    child

support arrearages that are not timely reduced to a written

judgment.

                                              E.

¶16            The court of appeals suggested that an interpretation

of the statute that results in the cancellation of outstanding

child support arrearages would be inconsistent with the public

policy of this state.              Hayden, 208 Ariz. at 167 ¶¶ 15-16, 91


                                              12
P.3d    at   1010    (“It    is    the     public      policy      of    this    state      that

parents shall be responsible for the support of their dependent

children in order to relieve or avoid the burden often borne by

the    general      citizenry      through          public    assistance        programs.”)

(quoting A.R.S. § 46-401).                If Hayden has in fact failed to pay

child support, he has plainly failed to fulfill an important

responsibility to both his child and the State.                                 But neither

Hayden’s culpability nor a public policy favoring the payment of

child    support         precludes    the      legislature         from     imposing        time

limits on the life of the temporary judgments provided for by §

25-503(H).          Nor     can    these       considerations           justify       ignoring

specific statutory mandates enacted by the legislature.

¶17          The     legislature          is    entitled          to    make    the     policy

determination        that      although         written       judgments         of     support

arrearages should remain enforceable until paid in full, child

support obligations upon which no request has been made for a

written judgment within three years of emancipation of all the

supported     children       should       expire.          This    policy      encourages      a

reasonably     prompt       accounting         of    the   support      arrearage       before

relevant evidence becomes hard to obtain or unavailable.                                      It

also    serves      as    notice     to   the       obligor   and       creditors      of    the

obligor of the amount of the outstanding debt.                            Arguments as to

the wisdom of this policy are appropriately directed to the

legislature, not to the courts.


                                               13
                                              F.

¶18            The       opinion     below    also    cites     case    law    from        other

jurisdictions in support of its conclusion that the time limits

imposed       by     A.R.S.     §    25-503    cut        off   only    judicial       –     not

administrative – remedies to collect support arrearages.                                    See,

e.g., Bednarek v. Bednarek, 430 N.W.2d 9, 12 (Minn. App. 1988)

(“We    hold       the    ten-year     statute       of    limitations       barring       court

actions on judgments does not apply to bar the administrative

remedy of intercepting an obligor’s tax refund to satisfy [child

support]           arrearages          previously           validly      established.”);

Guthmiller v. N.D. Dep’t of Human Servs., 421 N.W.2d 469, 471

(N.D. 1988) (“Attempted collection of child support arrearages

through       the        tax   intercept      procedures        is     not    an    ordinary

proceeding in a court of justice, but rather is in the form of

an     administrative          proceeding       conducted        before       the   agency.

Therefore, the statute of limitations . . . does not apply to

the     tax    intercept            procedure.”)          (internal    quotation           marks

omitted).          This case law is not persuasive, however, because it

merely interprets the effect of statutes of limitations on the

availability of non-judicial remedies.                          No case cited by the

court of appeals considers the effect of a provision such as

A.R.S. § 25-503(H), which does not merely limit the time for

bringing a court action to enforce a support arrearage, but

rather cancels the outstanding support obligation altogether.


                                              14
                                     III.

¶19           For the foregoing reasons, we vacate the opinion of

the   court    of   appeals   and   remand    to    the   superior   court   for

further proceedings consistent with this opinion.




                                     Andrew D. Hurwitz, Justice


CONCURRING:


                              _________
Ruth V. McGregor, Chief Justice


                                   ____
Rebecca White Berch, Vice Chief Justice


                                             ____
Michael D. Ryan, Justice


                                             ____
Charles E. Jones, Justice (Retired)




                                      15